DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant teaches an automated till register system and method which includes at least one Point of Sale (POS) system and interface networked with the automated till register system, two cash recycler machines and one coin recycler machine in a twin opposite configuration, the cash recycler machines oriented on opposite sides of one another, one on the cashier side and one on the customer side with the coin recycler located in the middle of the system between both cash recyclers, processing cashless transactions at the at least one Point of Sale system, for cash transactions, determine an amount of cash received, via the cash receptacle, for cash transactions, validate the received cash, and transmit a cash-payment notification to the at least one Point of Sale (POS) system server over at least one network, wherein the cash-payment notification indicates the amount of cash and a transaction identifier that identifies the transaction, receiving the cash-payment notification from the cash machine over the at least one network, determining if the amount of cash indicated in the cash-payment notification is sufficient to satisfy payment for the transaction identified in the cash-payment notification, when a change notification is transmitted by the POS server, receiving the change notification from the POS server over the at least one network, and dispensing the amount of the change that is indicated in the change notification via the cash dispenser. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876